DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 02/16/2021 has been entered and made of record.
Claims 1-20 are now pending.

Response to Arguments/Remarks
Applicant's arguments filed on 02/16/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. 
It is noted that, notwithstanding Applicant’s remarks, claim 15 has NOT been amended to refer to a “non-transitory computer-readable” storage medium. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 15 is drawn to a computer program product comprising “a recording medium”. However, the specification does not preclude transitory signals by way of explicit definition. Given the broadest reasonable 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:    
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0127653, IDS) and in view McNerney et al. (US 9,569,697), hereafter referred to as “Lee” and “McNerney”, respectively.   

Regarding claim 1, Lee discloses a device for modifying an image, the device comprising: 
Fig. 1), wherein the at least one processor, by executing the one or more instructions, is further configured to:
obtain an image comprising a plurality of objects (e.g., Fig. 5, image 500 having objects “grass”, “person” etc.),
identify the plurality of objects in the image Fig. 3, step 320&325),
determine a plurality of filters for the identified plurality of objects (Fig. 3, step 340. Fig. 5, pg. [0069], e.g., filters 516, 520), and
apply the determined plurality of filters to each of the plurality of objects in the image (Fig. 3, step 350).
Lee is silent on using neural networks to identify objects in the image. 
In the same field of endeavor, McNerney discloses identify the plurality of objects in the image based on a result of using one or more neural networks (Fig. 2(a) and col. 6, lines 10-21 “… neural network processes … to segment objects”).
Using neural networks for object detection/classification is well known and common practice in the art (McNerney, col. 6, lines 10-21). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to yield the invention as described in claim 1 by incorporating the well-known object detection method into Lee’s system, as shown for example by McNerney.

Regarding claim 2, Lee in view of McNerney discloses the device of claim 1, wherein the at least one processor is further configured to:
detect at least one display attribute of each of the identified objects (Lee, Fig. 3, 325&330, pg. [0067], detect classification information such as a location of an object, a proportion of an object, etc) using the one or more neural networks (McNerney, col. 6, lines 19-20, trained NN to identify object, lines 29-41, “in order to recognize an object …extract features from the image of the object … Features such as relative position, size, and/or shape are predetermined image attributes used for identifying the objects), and
determine the plurality of filters for each of the identified objects according to the at least one display attribute of each of the identified objects (Lee, Fig. 3, steps 335&340. Fig. 5).

Regarding claim 3, Lee in view of McNerney discloses the device of claim 1, wherein the at least one processor is further configured to:
identify the plurality of objects in the image based on a result of using a first neural network for determining categories corresponding to each of the plurality of objects (McNerney, col. 6, lines 10-21 “to identify objects represented in the image by the object's classification type”). 
The Lee and McNerney combination as applied to claim 1 does not expressly disclose determine the plurality of filters for each of the identified objects based on a result of using a second neural network.
pg. [0049]): “Upon receiving the filter data selected by the user, the filter recommendation control module 210 may learn the filter data for the object”. Since it is well known that neural networks can learn by tuning themselves to find the right answer on their own, increasing the accuracy of their predictions, using a NN in this situation is clearly a preferred choice. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to yield the invention as described in claim 3 from the teachings of Lee in view of McNerney. 

Regarding claim 4, Lee in view of McNerney discloses the device of claim 2, further comprising:
a user interface configured to receive user input (Lee, Fig. 10, unit 1050. Also see Fig. 5 and pg. [0067], image is displayed for user to select filters to be applied to each object),
wherein the at least one processor is further configured to:
control a display to display the image on a screen of the device (Lee, pg. [0054],[0074], Fig. 10, display 1060), 
control the user interface to receive a touch input for one of the plurality of objects in the displayed image (Lee, pg. [0099]), and
obtain a filter corresponding to an object selected from the plurality of objects when location information corresponding to the touch input is input to the one or more neural networks (Lee, pg. [0045], Fig. 5 and Fig. 3, steps 340, 350. Please also refer to analysis of claim 3).

Regarding claim 5, Lee in view of McNerney discloses the device of claim 1, wherein the at least one processor is further configured to:
obtain history information indicating the plurality of filters set with respect to the plurality of identified objects, respectively, before applying the plurality of filters to the image, and based on the obtained history information, determine the plurality of filters respectively corresponding to the plurality of identified objects (Lee, pg. [0049], filter recommendation is based on learned filter data that are stored in DB).

Regarding claim 6, Lee in view of McNerney discloses the device of claim 1, wherein the at least one processor is further configured to:
select an object related to a user, from among the plurality of identified objects, based on user information previously stored in the device, determine a filter corresponding to the selected object, and apply the determined filter to the selected object (Lee, pg. [0049], [0059], filter recommendation based on “shooting location” which is user information previously stored in the device).

Regarding claim 7, Lee in view of McNerney discloses the device of claim 1, wherein the at least one processor is further configured to:
identify a subject of content in the image and determine the plurality of filters for each of the identified objects based on the identified subject of the content and the plurality of identified objects (Lee, pg. [0049] “For example, in a photo of two persons, which was taken in the Han river on a clear autumn day, filter data for the persons, river, and background, which is suitable for the taken photo, may be learned by the user's selection”).

Claims 8-10 and 15 have been analyzed and are rejected for the reasons outlined above regarding claims 1-3 and 1, respectively.

Regarding claim 11, Lee in view of McNerney discloses the method of claim 8, further comprising:
obtaining location information in which each of the plurality of identified objects is located in the image; and modifying, based on the obtained location information, each of the plurality of objects in the image by applying the corresponding filter from among the plurality of determined filters (Lee, pg. [0049], filter recommendation based on “classification information (e.g., a location of an object, a proportion of an object, and a sharpness of an object)”).

Regarding claim 12, Lee in view of McNerney discloses the method of claim 8, wherein the obtained image is obtained through a camera and comprises the plurality of objects (Lee, pg. [0046], [0104]).

Regarding claim 13, Lee in view of McNerney discloses the method of claim 8, but fails to expressly disclose displaying a plurality of preview images together with the obtained image; wherein the plurality of preview images respectively indicates an effect when at least two of the plurality of filters are applied.


Regarding claim 14, please refer to analysis of claim 13, it is an obvious design choice to display multiple images side by side for the user to easily compare the filtering effects and make a final selection.  

Regarding claim 16, please refer to analysis of claim 1. Lee in view of McNerney discloses obtaining an image comprising a plurality of objects, determining a plurality of filters for each of identified objects, and modifying each of the plurality of objects in the image by applying the corresponding filter from among the plurality of determined filters, and wherein the plurality of objects in the image are identified based on a result of using one or more neural networks.
The combination of Lee and McNerney as applied to claim 1 does not expressly disclose defining a first processor and a second processor. However, as disclosed in Lee (Fig. 10 and pg. [0087]-[0088]), the electronic device 1000 may include one or more processor 1010 and the processor 1010 may include one or more Application Processor (AP) 1011.  Therefore, it would have been obvious before the effective filing date of the 

Claims 17-20 have been analyzed and are rejected for the reasons outlined above regarding claims 11-14, respectively.

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LI LIU/Primary Examiner, Art Unit 2666